Title: Session of Virginia Council of State, 1 May 1778
From: Madison, James,Virginia Council of State
To: 



Friday May 1st 1778.


present
His Excellency;
John PageJames Madison &
David JamesonBolling Stark
Esquires


The Governor laid before the Board a Letter from Colonel Muter informing him that Phillips the noted Traitor has again made an Insurection in Princess Anne County at the head of fifty men; Whereupon they do Advise his Excellency to order one hundred men from the Militia of Nansemond to act in Conjunction with the party which Colonel Thomas R. Walker may raise for quelling these Insurgents—to offer a Reward of five hundred Dollars for apprehending Phillips the Ringleader dead or alive & to direct that the Booty taken from the said Insurgents be divided amongst the Captors thereof. His Excellency having written Letters to the County Lieutenant of Nansemond, Colo. Thomas R. Walker & Colonel John Wilson on the Subject the same were read approved of & ordered to be recorded.
Adjourned till tomorrow 10 oClock
Signed  John Page
David Jameson
James Madison
Bolling Stark
